United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 15, 2007

                                                           Charles R. Fulbruge III
                             No. 05-11265                          Clerk
                           Summary Calendar


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,
versus

1997 CADILLAC DEVILLE, etc.; ET AL,

                                                           Defendants,

FREDERICO GONZALEZ, also known as Viejon,

                                                 Claimant-Appellant.

                       --------------------
          Appeals from the United States District Court
            for the Northern District of Texas, Dallas
                           (3:04-CV-648)
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     AFFIRMED.    See Fifth Circuit Rule 47.6.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.